Per Curiam.

One
of the fundamental tenets of the professional responsibility of a lawyer is that he or she “should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach. * * * ” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
After a careful examination and review of the entire record in this cause, this court concurs with the findings and *87conclusions of the board that respondent violated all the foregoing Disciplinary Rules.
Accordingly, it is the judgment of this court that respondent be permanently disbarred from the practice of law, and it is so ordered.

Judgment accordingly.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.